OFFI&   OF THE
                                AUSTIN




     Hon. Stanley Tlmlns,          County
     Harrieon County
     Ilarshall, Texas
     DearS3.r




                                                  5nl.onas to
     whetherthe                                   has author-




.
                6     $tiolh$9&+de                that whsn-
     ev8r the       ,on table stall      equire   the servioes




                                horlzing suoh an appolnt-
                                ompsnsation and ahall deter-
                                 deputies to be appoint&..
                      Artiole    6879a provides the con-
                                deputy shall make .a written
                        for such deputy and giving
     the nam of eaoh propooed appointee.     A Com-
     mlssloners*  Court shall thereupon determbm
     whether there is a need for suoh deputy or
     deputies.
               .:
- t.




       Eon. Stanley   Timmins,,February   ll,   1339, Page Z’

                   We oonstrue these artloles  to be
       oumuhtlve and by Artiole 39OS the Oommls-
       sior&s’   Court h&d no right to do anythinp;
       exoept authorize an appointment and by Arti-
       cle 6S79a the Cmmlssloners*    Court 1s grant-
       ed the authority   to oonflrm or rejeot the
       appOiAtIIL8nt ir A0 AQO8SSity 8XiStB.

                    Tie are Of the 0piAi0n that    the
       ‘Comisslonersl    Court oannot refuse to auth-
        orize or oonrim the appointment or a deputy
        oonstable for personal reasons and that the
        only question   for the Court to deolde;is
        the neoeesity   for a deputy.
                   Vie are 0r the opinion ii there is
       a A8080Sity rOF the BDpOiAtULeAt Or 0. deputy
       and the COUim&3SiOAerS’.CoU% has arbltrarlly
       refueed to authorize or confirm the appolnt-
       ment of a deputy oonstoble,   that the remedy
       is for the oonstable and his appointee to -
       bring a mandamus suit to compel authorization
       and oonflrmatlon.
                                Yours very truly
                            ATTORNgYGENERnLOFTEUS